Citation Nr: 0313191	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  95-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 14, 1992, for a 
total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active military service from January 1967 to 
October 1970.  This matter initially comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  That rating 
decision, in pertinent part, granted a total rating for 
compensation on the basis of individual unemployability 
effective May 14, 1992.  The Board remanded the claim in 
September 1997.  

In its September 1997 Remand, the Board directed the RO to 
consider whether the May 1976 RO rating decision which 
terminated a total rating for compensation on the basis of 
individual unemployability contained clear and unmistakable 
error, and to consider whether the June 1990 RO rating 
decision which denied a total rating for compensation on the 
basis of individual unemployability contained clear and 
unmistakable error (CUE).  Those issues had been inferred by 
the Board as inextricably intertwined with the issue on 
appeal.  The RO considered the inferred issues, and denied 
those issues, in an October 2002 rating decision.  The 
veteran, through the December 2002 argument submitted by his 
representative, disagreed with those denials.  However, the 
RO has not provided a statement of the case following the 
expressed disagreement.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 
238, 240 (1999). 

The CUE issues which must be remanded are inextricably 
intertwined with the issue on appeal, the appropriate 
effective date for an award of TDIU.  That issue must be 
deferred until completion of procedural due process as to the 
intertwined CUE issues.

The Board notes that, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law removes the requirement that a veteran present a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The RO 
should advise the veteran of the provisions of this enactment 
and of his duties and responsibilities and VA's duties and 
responsibilities.  The RO should afford the veteran an 
opportunity to present or identify evidence relevant to his 
claims.

Under the circumstances described above, the appeal is 
remanded for the following action:

1.  The RO should assure that the veteran 
has been advised of the enactment of the 
VCAA, his responsibilities under the Act, 
VA's duties and responsibilities under 
the Act, and that VA's duties are 
fulfilled.  The RO should specifically 
advise the veteran of the period of time 
in which he may timely submit or identify 
evidence which might substantiate his 
claim.

2.  The RO should furnish to the veteran 
and his representative a statement of the 
case (SOC) addressing the issues of CUE 
denied in the October 2002 rating 
decision.  The SOC case should include 
all relevant law and regulations 
pertaining to the claim and the reasons 
and bases for the denials of the CUE 
claims.  The RO must advise the veteran 
of the time period allowed for submission 
of a timely substantive appeal, and state 
for the veteran when that appeal period 
ends.  The veteran also should be advised 
that he must submit a timely substantive 
appeal in order for the Board to consider 
these issues.  


Thereafter, the  case should be returned to the Board for 
further appellate consideration in accordance with the normal 
procedures.  The purpose of this REMAND is to ensure that the 
veteran has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the 
claims.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



